Terry, C. J. delivered the opinion of the Court
J. concurring.
This cause is before us for the third time, upon evidence not materially different from that contained in the record upon- which it was before decided.
The Appellants now contend that the paper which they before called a sufficient deed or conveyance to vest in PToe the title to the property, is a power of.attorney authorizing Uoo to sell the lot as the agent of Fernandez.
We think the paper is worthless for any purpose. A power of attorney, in order to "authorize the sale of real property, must contain some description of the property to be sold. The paper in question, if we admit it to contain a power to sell, designates no property whatever. “By this present, I give ample and sufficient power to Bon José do Jesus BToe to use or dispose of my lot.” What lot? Where situated? The paper would answer as well for. a lot in San José, Monterey, or Los Angeles, as in Yerba Buena. It is not shown that the premises in controversy is the only lot which was owned by Fernandez at the time, and we are not to presume, in the absence of proof, that such was the case.
Judgment affirmed.